SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

52
KA 12-02313
PRESENT: SCUDDER, P.J., FAHEY, PERADOTTO, CARNI, AND VALENTINO, JJ.


THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,

                     V                               MEMORANDUM AND ORDER

GREGORY E. FARR, DEFENDANT-APPELLANT.


THE LEGAL AID BUREAU OF BUFFALO, INC., BUFFALO (SUSAN C. MINISTERO OF
COUNSEL), FOR DEFENDANT-APPELLANT.

LORI PETTIT RIEMAN, DISTRICT ATTORNEY, LITTLE VALLEY, FOR RESPONDENT.


     Appeal from a judgment of the Cattaraugus County Court (Larry M.
Himelein, J.), rendered July 16, 2012. The judgment convicted
defendant, upon his plea of guilty, of murder in the second degree.

     It is hereby ORDERED that the judgment so appealed from is
unanimously affirmed.

     Memorandum: On appeal from a judgment convicting him upon his
plea of guilty of murder in the second degree (Penal Law § 125.25
[1]), defendant contends that the waiver of the right to appeal is not
valid and that the sentence is unduly harsh and severe. Although we
conclude that defendant’s waiver of the right to appeal does not
encompass his challenge to the severity of the sentence inasmuch as
there is no indication in the record of the plea allocution that
defendant was waiving his right to appeal the severity of the sentence
(see People v Maracle, 19 NY3d 925, 928; People v Pimentel, 108 AD3d
861, 862, lv denied 21 NY3d 1076), we nevertheless conclude that the
sentence is not unduly harsh or severe.




Entered:   February 7, 2014                        Frances E. Cafarell
                                                   Clerk of the Court